Exhibit 10.40

 

LOAN AGREEMENT

 

MULTI-COLOR CORPORATION (“Borrower”) and KEYBANK NATIONAL ASSOCIATION (“Lender”)
hereby agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
will have the meanings given those terms in Section 13, below.

 

2. Credit Facilities.

 

  2.1 Term Loan. Upon the execution of this Agreement, Lender will lend to
Borrower and Borrower will borrow from Lender the sum of $3,600,000 (“Term
Loan”), subject to the terms and conditions and upon the representations and
warranties of Borrower set forth in this Agreement. The Term Loan will be
evidenced by the promissory note of Borrower of even date herewith and all
amendments, extensions and renewals thereto and replacements and restatements
thereof (“Term Note”). The Term Loan will bear interest and will be repayable in
the manner set forth in the Term Note, the terms of which are incorporated
herein by reference.

 

  2.2 Additional Costs.

 

  2.2.1 Taxes, Reserve Requirements, etc. If any applicable law, treaty, rule or
regulation (whether domestic or foreign) now or hereafter in effect and whether
or not presently applicable to Lender, or any interpretation or administration
thereof by any governmental authority charged with the interpretation or
administration thereof, or compliance by Lender with any guideline, request or
directive of any such authority (whether or not having the force of law), will:
(a) affect the basis of taxation of payments to Lender of any amounts payable by
Borrower under this Agreement (other than taxes imposed on the overall net
income of Lender, by the jurisdiction, or by any political subdivision or taxing
authority of any such jurisdiction, in which Lender has its principal office),
(b) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Lender, or (c) impose any other condition with respect to this
Agreement, any Note executed in connection with this Agreement or any of the
Security Documents, and the result of any of the foregoing is to increase the
cost of making, funding or maintaining any such Note or to reduce the amount of
any sum receivable by Lender thereon, then Borrower will pay to Lender from time
to time, upon request by Lender, additional amounts sufficient to compensate
Lender for such increased cost or reduced sum receivable.

 

  2.2.2 Capital Adequacy. If either: (a) the introduction of, or any change in,
or in the interpretation of, any United States or foreign law, rule or



--------------------------------------------------------------------------------

regulation or (b) compliance with any directive, guidelines or request from any
central bank or other United States or foreign governmental authority (whether
or not having the force of law) promulgated, made, or that becomes effective (in
whole or in part) after the date hereof affects or would affect the amount of
capital required or expected to be maintained by Lender or any corporation
directly or indirectly owning or controlling Lender and Lender determines that
such introduction, change or compliance has or would have the effect of reducing
the rate of return on Lender capital or on the capital of such owning or
controlling corporation as a consequence of its obligations hereunder or under
any Note or any commitment to lend thereunder to a level below that which Lender
or such owning or controlling corporation could have achieved but for such
introduction, change or compliance (after taking into account Lender’s policies
or the policies of such owning or controlling corporation, as the case may be,
regarding capital adequacy) by an amount deemed by Lender (in its sole
discretion) to be material, then, from time to time, Borrower will pay to Lender
such additional amount or amounts as will compensate Lender for such reduction.

 

  2.2.3 Certificate of Lender. A certificate of Lender setting forth such amount
or amounts as will be necessary to compensate Lender as specified above will be
delivered to Borrower and will be conclusive absent manifest error. Borrower
will pay Lender the amount shown as due on any such certificate within 10 days
after its receipt of the same. Failure on the part of Lender to deliver any such
certificate will not constitute a waiver of Lender’s rights to demand
compensation for any particular period or any future period. The protection of
this Section will be available to Lender regardless of any possible contention
of invalidity or inapplicability of the law, regulation, etc., that results in
the claim for compensation under this Section.

 

  2.3 Origination Fee. Upon the execution of this Agreement, Borrower will pay
to Lender a loan origination fee of $10,000, which fee shall be deemed fully
earned upon the execution of this Agreement.

 

3. Collateral. The Collateral for the repayment of the Obligations will be that
granted pursuant to the Security Documents.

 

4. Representations and Warranties. To induce Lender to enter into this Agreement
and to make the advances herein contemplated, Borrower hereby represents and
warrants as follows:

 

  4.1 Organization. Borrower and each of its Subsidiaries is duly organized and
in good standing or full force and effect, as applicable, under the laws of the
state of its formation, is duly qualified in all jurisdictions where required by
the conduct of its business or the ownership of its assets except where the
failure to so qualify would not have a material adverse effect on its condition
(financial or otherwise), and has the power and authority to own and operate its
assets and to conduct its business as is now done.

 

2



--------------------------------------------------------------------------------

  4.2 Latest Financials. Its Current Financial Statements as delivered to Lender
are true, complete and accurate in all material respects and fairly present its
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise and the results of its operations for the periods
specified therein. The annual financial statements of all business entities
included in the Current Financial Statements have been prepared in accordance
with generally accepted accounting principles applied consistently with
preceding periods subject to any comments and notes contained therein.

 

  4.3 Recent Adverse Changes. Except as specifically disclosed in the Disclosure
Schedule, since the dates of its Current Financial Statements, Borrower has not
suffered any damage, destruction or loss which has materially and adversely
affected its business or assets and no event or condition of any character has
occurred which has materially and adversely affected its assets, liabilities,
business or financial condition, and Borrower has no knowledge of any event or
condition which may materially and adversely affect its assets, liabilities,
business or financial condition.

 

  4.4 Recent Actions. Except as disclosed in the Disclosure Schedule, since the
dates of its Current Financial Statements, its business has been conducted in
the ordinary course and Borrower has not: (a) incurred any obligations or
liabilities, whether accrued, absolute, contingent or otherwise, other than
liabilities incurred and obligations under contracts entered into in the
ordinary course of business and other than liabilities to Lender; (b) discharged
or satisfied any lien or encumbrance or paid any obligations, absolute or
contingent, other than current liabilities, in the ordinary course of business;
(c) mortgaged, pledged or subjected to lien or any other encumbrance any of its
assets, tangible or intangible, or cancelled any debts or claims except in the
ordinary course of business; or (d) made any loans or otherwise conducted its
business other than in the ordinary course.

 

  4.5 Title. Borrower has good and marketable title to the assets reflected on
its Current Financial Statements, free and clear from all liens and encumbrances
except for: (a) current taxes and assessments not yet due and payable, (b) the
liens and encumbrances reflected or noted on said balance sheet or notes, (c)
any security interests, pledges or mortgages to Lender in connection with the
closing of this Agreement, (d) assets disposed of in the ordinary course of
business, and (e) Permitted Liens.

 

  4.6 Litigation, etc. Except as disclosed on the Disclosure Schedule, as of the
date hereof, there are no actions, suits, proceedings or governmental
investigations pending or, to its knowledge, threatened against Borrower which,
if adversely determined, could result in a material and adverse change in its
financial condition, business or assets; and there is no basis known to Borrower
for any such actions, suits, proceedings or investigations.

 

3



--------------------------------------------------------------------------------

  4.7 Taxes. Except as to taxes not yet due and payable, Borrower has filed all
returns and reports that are now required to be filed by Borrower in connection
with any federal, state or local tax, duty or charge levied, assessed or imposed
upon it or its property, including unemployment, social security and similar
taxes; and all of such taxes have been either paid or adequate reserve or other
provision has been made therefor. Borrower has timely filed the payments of
every tax and tax return with the appropriate governmental authorities. If
Borrower has currently filed an extension for the payment of taxes, Borrower has
accrued sufficient funds for the payment of such tax in accordance with
generally accepted accounting principles.

 

  4.8 Authority. Borrower has full power and authority to enter into the
transactions provided for in this Agreement. The documents to be executed by
Borrower in connection with this Agreement, when executed and delivered by
Borrower will constitute the legal, valid and binding obligations of Borrower
enforceable in accordance with their respective terms except as such
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws in effect from time to time affecting the
rights of creditors generally and except as such enforceability may be subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in law or in equity).

 

  4.9 Other Defaults. There does not now exist any default or violation by
Borrower of or under any of the terms, conditions or obligations of: (a) its
Articles of Incorporation or Regulations; (b) any indenture, mortgage, deed of
trust, franchise, permit, contract, agreement, or other instrument to which
Borrower is a party or by which Borrower is bound; or (c) any law, regulation,
ruling, order, injunction, decree, condition or other requirement applicable to
or imposed upon Borrower by any law or by any governmental authority, court or
agency, except where such default or violation would not have a material adverse
effect on its condition (financial or otherwise); and the transactions
contemplated by this Agreement and the Security Documents will not result in any
such default or violation.

 

  4.10 Subsidiaries, Partnerships and Joint Ventures. Except as listed on the
Disclosure Schedule, Borrower has no Subsidiaries and is not a party to any
partnership agreement or joint venture agreement.

 

  4.11 Licenses, etc. Borrower has obtained any and all licenses, permits,
franchises, or other governmental authorizations necessary for the ownership of
its properties and the conduct of its business. Borrower possesses adequate
licenses, patents, patent applications, copyrights, trademarks, trademark
applications, and trade names to continue to conduct its business as heretofore
conducted by it, without any conflict with the rights of any other Person.

 

4



--------------------------------------------------------------------------------

  4.12 Sufficient Capital. Borrower now has capital sufficient to carry on its
business, all business and transactions in which Borrower is about to engage,
and is now solvent and able to pay its debts as they mature. Borrower now owns
property having a value, both at fair valuation and at present fair saleable
value, greater than the amount required to pay its debts.

 

  4.13 ERISA. No “employee welfare benefit” or “employee pension benefit” plans
(as defined in Section 3(1) and 3(2), respectively, of the Employee Retirement
Income Security Act of 1974, as amended and in effect (“ERISA”)) established or
maintained by Borrower and each of its ERISA Affiliates (collectively, the
“Plans”), or to which Borrower or an ERISA Affiliate contributes, had an
accumulated funding deficiency (as such term is defined in Section 302 of ERISA)
as of the last day of the most recent fiscal year of such Plan ended prior to
the date hereof, and no liability to the Pension Benefit Guaranty Corporation
has been, or is expected by such Person to be, incurred with respect to any such
Plan. As to each Plan which is a defined benefit plan within the meaning of
Section 3(35) of ERISA, the value of the assets thereof as of the last day of
the most recent Plan fiscal year, as determined by such Plan’s independent
actuaries, exceeds the present value, as determined by such actuaries, as of
such date of the benefits under such Plan. None of the Plans is a multi-employer
plan within the meaning of Section 3(37) of ERISA, and Borrower and its ERISA
Affiliates have not terminated or withdrawn from or are aware of any withdrawal
liability (as defined in Section 4201 of ERISA) assessed against Borrower and
its ERISA Affiliates with respect to, any defined benefit plan or multi-employer
plan in which employees of any such Person have participated. The Plans have
been administered in compliance with their terms and with all filing, reporting,
disclosure and other requirements of ERISA. Each Plan (together with its related
funding instrument) which is an employee pension benefit plan is qualified under
Section 401 of the Code and the regulations issued thereunder, and each such
Plan (and its related funding instrument) have been the subject of a favorable
determination letter issued by the Internal Revenue Service holding that such
Plan and funding instrument are so qualified. Neither Borrower nor its ERISA
Affiliates nor any of its respective employees or directors, nor any Plan
fiduciary of any of the Plans, has engaged in any transaction, including the
execution and delivery of this Agreement and the Loan Documents, in violation of
Section 406(a) or (b) of ERISA or any “prohibited transaction” (as defined in
Section 4975(c)(1) of the Code) for which no exemption exists under Section
408(b) or ERISA or Section 4975(d) of the Code or for which no administrative
exemption has been granted under Section 408(a) of ERISA, and no “reportable
event” (as defined in Section 4043 of ERISA and the government regulations
issued thereunder) has occurred in connection with any Plan. No matter is
pending relating to any Plan before any court or governmental agency.

 

  4.14 Regulation U. No part of the proceeds of any Loans will be used to
purchase or carry any margin stock (as such term is defined in Regulation U of
the Board of Governors of the Federal Reserve System).

 

5



--------------------------------------------------------------------------------

  4.15 Closing Memo. The information contained in each of the documents prepared
by Borrower, executed by Borrower or provided by a third party at the request of
Borrower listed on the Closing Memo to be executed or delivered by Borrower or
relating to Borrower is complete and correct in all material respects.

 

  4.16 Environmental Matters. Qualified, however, as to Section 4.16.3, below,
by those matters, if any, set forth in the Environmental Report:

 

  4.16.1 Borrower and the activities or operations on any of the real estate
(including without limitation the real estate in Scott County, Indiana) that
Borrower owns or occupies (collectively, the “Property”) are in compliance in
all material respects with all applicable federal, state and local, statutes,
laws, regulations, ordinances, policies and orders relating to regulation of the
environment, health or safety, or contamination or cleanup of the environment
(collectively, “Environmental Laws”).

 

  4.16.2 Borrower has obtained all material approvals, permits, licenses,
certificates, or satisfactory clearances from all governmental authorities
required under Environmental Laws with respect to the Property and any
activities or operations at the Property.

 

  4.16.3 Except as disclosed on the Disclosure Schedule, to the best of
Borrower’s knowledge, there have not been and are not now any solid waste,
hazardous waste, hazardous or toxic substances, pollutants, contaminants, or
petroleum in, on, under or about the Property in violation of Environmental
Laws. The use which Borrower makes and intends to make of the Property will not
result in the deposit or other release of any hazardous or toxic substances,
solid waste, pollutants, contaminants or petroleum on, to or from the Property
in violation of Environmental Laws.

 

  4.16.4 Except as disclosed on the Disclosure Schedule, to the best of
Borrower’s knowledge, there have been no complaints, citations, claims, notices,
information requests, orders or directives on environmental grounds or under
Environmental Laws (collectively “Environmental Claims”) made or delivered to,
pending or served on, or anticipated by Borrower or its agents, or of which
Borrower or its agents are aware or should be aware (i) issued by any
governmental department or agency having jurisdiction over the Property or the
activities or operations at the Property, or (ii) issued or claimed by any third
party relating to the Property or the activities or operations at the Property.

 

  4.16.5 To the best of Borrower’s knowledge, no asbestos-containing materials
are installed, used, or incorporated into the Property, and no
asbestos-containing materials have been disposed of on the Property.

 

6



--------------------------------------------------------------------------------

  4.16.6 To the best of Borrower’s knowledge, no polychlorinated biphenyls
(“PCBs”) are located at, on or in the Property in the form of electrical
equipment or devices, including, but not limited to, transformers, capacitors,
fluorescent light fixtures with ballasts, cooling oils or any other device or
form.

 

  4.16.7 To the best of Borrower’s knowledge, there have not been and are not
now any underground storage tanks located within or about the Property.

 

  4.16.8 The Property does not contain any wetlands as that term is defined by
relevant governmental agencies under Environmental Laws and, to the best of
Borrower’s knowledge, there has been no filling of wetlands on the Property in
violation of Environmental Laws.

 

  4.16.9 Borrower has provided Lender with copies of all environmental reports,
audits and studies known to Borrower and accessible to Borrower, whether in
Borrower’s possession or otherwise, regarding the Property.

 

  4.17 Labor Matters. There are no material strikes or other material labor
disputes against Borrower pending or, to its knowledge, threatened. The hours
worked and payment made to its employees in all material respects have not been
in violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters. All payments due from it, or for which any claim may be made
against it, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on its books. The
consummation of the transactions contemplated herein will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which Borrower is a party or by which
Borrower is bound.

 

5. Affirmative Covenants. From the date of execution of this Agreement until all
Obligations to Lender have been fully paid and this Agreement terminated,
Borrower will, and will cause each of its Subsidiaries to:

 

  5.1 Books, Records and Access to the Collateral. Maintain proper books of
account and other records and enter therein complete and accurate entries and
records of all of its transactions and give representatives of Lender access
thereto at all reasonable times, including permission to examine, copy and make
abstracts from any of such books and records and such other information as
Lender may from time to time reasonably request. Borrower will give Lender
reasonable access to the Collateral for the purposes of examining the Collateral
and verifying its existence. Borrower will make available to Lender for
examination copies of any reports, statements or returns which Borrower may make
to or file with any governmental department, bureau or agency, federal or state,
and will furnish to Lender copies of any reports, statements or returns and
exhibits thereto that Borrower may make to or file with the Securities Exchange
Commission. In addition, it will be available to Lender, or cause its officers
to be available from

 

7



--------------------------------------------------------------------------------

time to time, upon reasonable notice to discuss the status of the Obligations,
its business and any statements, records or documents furnished or made
available to Lender in connection with this Agreement.

 

  5.2 Monthly Statements. Furnish Lender within 30 days after the end of each
calendar month internally prepared financial statements of Borrower with respect
to such calendar month, which financial statements will: (a) be in reasonable
detail and in form reasonably satisfactory to Lender; (b) include a balance
sheet as of the end of such period, profit and loss and surplus statements for
such period and a statement of cash flows for such period; (c) include prior
year comparisons; and (d) be on a consolidating and consolidated basis for
Borrower and its Subsidiaries, and for any entity in which Borrower’s financial
information is consolidated in accordance with generally accepted accounting
principles.

 

  5.3 Annual Statements. Furnish Lender within 90 days after the end of each
fiscal year of Borrower annual audited financial statements which will: (a)
include a balance sheet as of the end of such year, profit and loss and surplus
statements and a statement of cash flows for such year; (b) be on a consolidated
and consolidating basis with Borrower, its Subsidiaries, and any entity into
which Borrower’s financial information is consolidated in accordance with
generally accepted accounting principles; and (c) contain the unqualified
opinion of an independent certified public accountant acceptable to Lender and
its examination will have been made in accordance with generally accepted
auditing standards and such opinion will contain a report reasonably
satisfactory to Lender of any inconsistency in the application of generally
accepted accounting principles with the preceding years’ statements.

 

  5.4 Auditor’s Letters, Etc. Furnish to Lender any letter, other than routine
correspondence, directed to Borrower by its auditors or independent accountants,
relating to its financial statements, accounting procedures, financial
condition, tax returns or the like since the date of the Current Financial
Statements.

 

  5.5 Taxes. Pay and discharge when due all indebtedness and all taxes,
assessments, charges, levies and other liabilities imposed upon it, its income,
profits, property or business, except those which currently are being contested
in good faith by appropriate proceedings and for which Borrower has set aside
adequate reserves or made other adequate provision with respect thereto, but any
such disputed item will be paid forthwith upon the commencement of any
proceeding for the foreclosure of any lien which may have attached with respect
thereto, unless Lender has received an opinion in form and substance and from
legal counsel reasonably acceptable to Lender that such proceeding is without
merit.

 

  5.6 Operations. Continue its business operations in substantially the same
manner as at present, except where such operations are rendered impossible by a
fire, strike or other events beyond its control; keep its real and personal
properties in good operating condition and repair; make all necessary and proper
repairs, renewals, replacements, additions and improvements thereto and comply
with the provisions of all leases to which it is party or under which it
occupies or holds real or personal property so as to prevent any loss or
forfeiture thereof or thereunder.

 

8



--------------------------------------------------------------------------------

  5.7 Insurance. Comply with the insurance requirements of the Security
Documents. In addition to the foregoing, keep its insurable real and personal
property insured with responsible insurance companies against loss or damage by
fire, windstorm and other hazards which are commonly insured against in an
extended coverage endorsement in an amount equal to not less than 90% of the
insurable value thereof on a replacement cost basis and also maintain public
liability insurance in a reasonable amount. In addition, the parties delivering
to Lender insurance certificates as listed on the Closing Memo will maintain
extended liability insurance and property insurance of at least the amounts and
coverages listed on such certificates delivered in connection with the Closing
and in a form and with companies reasonably satisfactory to Lender.
Notwithstanding the foregoing, such property insurance will at all times be in
an amount so that such party will not be deemed a “co-insurer” under any
co-insurance provisions of such policies. All such insurance policies will name
Lender as an additional insured and, where applicable, as lender’s loss payee
under a loss payable endorsement satisfactory to Lender. All such policies will
provide that thirty (30) days prior written notice must be given to Lender
before such policy is altered or cancelled. Schedules of all insurance will be
submitted to Lender upon request. Such schedules will contain a description of
the risks covered, the amounts of insurance carried on each risk, the name of
the insurer and the cost of such insurance. Borrower will provide new schedules
to Lender promptly to reflect any change in insurance coverage.

 

  5.8 Compliance with Laws. Comply with all laws and regulations applicable to
it and to the operation of its business, including without limitation those
relating to environmental and health matters, and do all things necessary to
maintain, renew and keep in full force and effect all rights, permits, licenses,
certificates, satisfactory clearances and franchises necessary to enable
Borrower and its Subsidiaries to continue their respective business.

 

  5.9 Environmental Violations.

 

  5.9.1 If any hazardous or toxic substances, pollutants, contaminants, solid
waste or hazardous waste, or petroleum are released (as that term is defined
under Environmental Laws) at or from the Property, or are otherwise found to be
in, on, under, about or migrating to or from the Property in violation of
Environmental Laws or in excess of cleanup levels established under
Environmental Laws, Borrower immediately will notify Lender in writing and will
promptly commence such action as may be appropriate or required with respect to
such conditions, including, but not limited to, investigation, removal and
cleanup thereof, and will deposit with Lender cash collateral, letter of credit,
bond or other assurance of performance in form, substance and amount reasonably
acceptable to Lender to cover the cost of such action. Upon

 

9



--------------------------------------------------------------------------------

request, Borrower will provide Lender with updates on the status of Borrower’s
actions to resolve or otherwise address such conditions, until such time as such
conditions are fully resolved to the satisfaction of Lender, as determined by
Lender in the exercise of its reasonable discretion.

 

  5.9.2 If Borrower receives notice of an Environmental Claim from any
governmental agency or other third party alleging a violation of or liability
under Environmental Laws with respect to the Property or Borrower’s activities
or operations at the Property, Borrower immediately will notify Lender in
writing and will commence such action as may be appropriate or required with
respect to such Environmental Claim. Upon request, Borrower will provide Lender
with updates on the status of Borrower’s actions to resolve or otherwise address
such Environmental Claim, until such claim has been fully resolved to the
satisfaction of Lender, as determined by Lender in the exercise of its
reasonable discretion.

 

  5.10 Environmental Audit and Other Environmental Information. Provide copies
of all environmental reports, audits, and studies obtained by Borrower from work
conducted by it or any other Person on the Property or property adjacent thereto
as soon as such reports, audits, and studies become available to it. If the
submissions are considered inadequate or insufficient in order for Lender to
adequately consider the environmental condition of the Property or the status of
environmental compliance or if the submissions are in error, then Lender may
require Borrower, at Borrower’s sole expense, to engage an independent
engineering or consulting firm acceptable to Lender to conduct a complete
environmental report, study, or audit in as timely a fashion as is reasonably
possible. In addition, Borrower will provide Lender with information related to
remedial action at its Property or adjacent to its Property as soon as such
information becomes available to it.

 

  5.11 ERISA Compliance. Comply in all material respects with the applicable
provisions of ERISA and furnish to Lender: (i) as soon as possible, and in any
event within 30 days after any officer, member, manager, or general partner, as
applicable, of Borrower or any ERISA Affiliate knows or has reason to know that
any Reportable Event has occurred that alone or together with any other
Reportable Event could reasonably be expected to result in liability of Borrower
to the PBGC in an aggregate amount exceeding $25,000, a statement of a financial
officer setting forth details as to such Reportable Event and the action that
Borrower proposes to take with respect thereto, together with a copy of the
notice of such Reportable Event, if any, given to the PBGC, (ii) promptly after
receipt thereof, a copy of any notice Borrower or any ERISA Affiliate may
receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Plans (other than a Plan maintained by an ERISA Affiliate which is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) or to appoint a trustee to administer any such Plan, (iii) within
10

 

10



--------------------------------------------------------------------------------

days after the due date for filing with the PBGC pursuant to Section 412(n) of
the Code of a notice of failure to make a required installment or other payment
with respect to a Plan, a statement of its financial officer setting forth
details as to such failure and the action that Borrower proposes to take with
respect thereto together with a copy of any such notice given to the PBGC and
(iv) promptly and in any event within 30 days after receipt thereof by Borrower
or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a copy of each
notice received by Borrower or any ERISA Affiliate concerning (A) the imposition
of Withdrawal Liability in an amount exceeding $25,000, or (B) a determination
that a Multiemployer Plan is, or is expected to be, terminated or in
reorganization, both within the meaning of Title IV of ERISA, and which, in each
case, is expected to result in an increase in annual contributions of Borrower
or an ERISA Affiliate to such Multiemployer Plan in an amount exceeding $25,000.

 

  5.12 Notice of Default. Notify Lender in writing within five days after
Borrower knows or has reason to know of the occurrence of any Event of Default.

 

6. Negative Covenants. From the date of execution of this Agreement until all of
the Obligations have been fully paid, Borrower will not, and will cause its
Subsidiaries to not, without Lender’s prior written consent:

 

  6.1 Debt. Incur any Indebtedness other than: (a) the Loans and any subsequent
Indebtedness to Lender; (b) the existing Indebtedness described in the Current
Financial Statements delivered to Lender; (c) open account obligations incurred
in the ordinary course of business; and (d) Indebtedness permitted to be
incurred under the Bank Group Credit Agreement.

 

  6.2 Liens. Incur, create, assume, become or be liable in any way, or suffer to
exist any mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets, now or hereafter owned, other than Permitted
Liens.

 

  6.3 Leverage Ratio. Permit the Leverage Ratio for Borrower and its
Subsidiaries to exceed 3.25 to 1.00 as of the end of any fiscal quarter of
Borrower on a trailing four quarters basis.

 

  6.4 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio for
Borrower and its Subsidiaries to be less than 1.25 to 1.00 as of the end of any
fiscal quarter of Borrower on a trailing four quarters basis.

 

  6.5 Tangible Net Worth. Permit Tangible Net Worth for Borrower and its
Subsidiaries to be less than $12,429,158, plus 50% of positive consolidated net
income (without deduction for any losses) earned from the Closing Date to the
date of determination, plus 100% of the proceeds from any issuance by Borrower
or any of its Subsidiaries to any Person of (a) shares of its capital stock or
other equity interests, (b) any shares of its capital stock or other equity
interests pursuant to the exercise of options or warrants or (c) any shares of
its capital stock or other equity interests pursuant to the conversion of any
debt securities to equity.

 

11



--------------------------------------------------------------------------------

  6.6 Guarantees. Guarantee, endorse or become contingently liable for the
obligations of any Person, except in connection with the endorsement and deposit
of checks in the ordinary course of business for collection.

 

  6.7 Dividends. Except as permitted by the Bank Group Credit Agreement, declare
or pay dividends of any kind on any shares of capital stock now or hereafter
outstanding or make any other distribution of cash or property to its
shareholders, or authorize or set aside any funds or other property for any such
purpose.

 

  6.8 Redemptions. Except as permitted by the Bank Group Credit Agreement,
purchase, retire, redeem or otherwise acquire for value, directly or indirectly,
any shares of its capital stock, options, warrants, membership units, or other
equity interests, now or hereafter outstanding.

 

  6.9 Investments. Make or commit to make any loan, extension of credit, advance
or contribution of capital to any Person, or purchase, acquire or hold any
stock, equity interest, other securities or evidences of indebtedness of, or
make any investment or purchase, acquire or hold any interest whatsoever in, any
other Person other than (a) loans, extensions of credit, advances or
contributions of capital to its Subsidiaries in an amount not to exceed $500,000
in the aggregate; (b) advances to employees of Borrower not to exceed $15,000
per employee or $250,000 in the aggregate when cumulated with all other such
employee advances to cover reasonable expenses of employees, such as travel
expenses, or to cover reasonable cash advances against employees’ salaries; and
(c) short term investments of excess working capital invested in one or more of
the following: (i) investments (of one (1) year or less) in direct or guaranteed
obligations of the United States, or any agencies thereof; and (ii) investments
(of one (1) year or less) in certificates of deposit of banks or trust companies
organized under the laws of the United States or any jurisdiction thereof,
provided that such banks or trust companies are insured by the Federal Deposit
Insurance Corporation and have capital in excess of $150,000,000.

 

  6.10 Merger or Sale of Assets. Except as permitted by the Bank Group Credit
Agreement, merge or consolidate with or into any other Person, dissolve or sell,
lease or otherwise dispose of any of its assets (or enter into an agreement to
do any of the foregoing).

 

  6.11 Acquisitions. Except as permitted by the Bank Group Credit Agreement,
purchase, lease or otherwise acquire all or any substantial part of the assets
of any Person.

 

  6.12 Sale and Leaseback. Directly or indirectly enter into any arrangement to
sell or transfer all or any part of its assets then owned by Borrower and
thereupon or within one year thereafter rent or lease any of the assets so sold
or transferred.

 

12



--------------------------------------------------------------------------------

  6.13 Line of Business. Enter into any lines or areas of business substantially
different from the business or activities in which it is presently engaged.

 

  6.14 Business Opportunities. Divert (or permit anyone to divert) any of its
business or opportunities to any other corporate or business entity in which it
or its Affiliates may hold a direct or indirect interest.

 

  6.15 Waivers. Waive any right or rights of substantial value which, singly or
in the aggregate, are or are material to its condition (financial or other),
properties, or business.

 

  6.16 Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate unless such transaction is
otherwise permitted under this Agreement or under the Bank Group Credit
Agreement, is in the ordinary course of its business, and is on fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s-length transaction with a non-Affiliate.

 

  6.17 Government Regulation. (a) Be or become subject at any time to any law,
regulation, or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits Lender from
making any advance or extension of credit to it or from otherwise conducting
business with it, or (b) fail to provide documentary and other evidence of its
identity as may be requested by Lender at any time to enable Lender to verify
its identity or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318.

 

  6.18 Post-Closing Matters. Fail to deliver to Lender in form and substance
reasonably satisfactory to Lender the documents, if any, noted as post-closing
items on the Closing Memo on or before the date specified in the Closing Memo.

 

7. Events of Default. Upon the occurrence of any of the following events with
respect to Borrower or any Subsidiary:

 

  7.1 Non-Payment. The non-payment of any principal or interest of any Note when
due, whether by acceleration or otherwise, or the nonpayment of any other amount
due to Lender pursuant to this Agreement within 5 days of when the same is due;

 

  7.2 Covenants. The default in the due observance of any covenant or agreement
to be kept or performed by it under the terms of this Agreement or any of the
Security Documents and the failure or inability of it to cure such default
within 30 days after the occurrence thereof; provided that such 30-day grace
period will not apply to: (a) any default which in Lender’s good faith
determination is incapable of cure, (b) any default that has previously
occurred, (c) any default in any negative covenants, (d) any payment default, or
(e) any failure to maintain insurance or to permit inspection of the Collateral
or of its books and records.

 

13



--------------------------------------------------------------------------------

  7.3 Representations and Warranties. Any representation or warranty made by it
in this Agreement, in any of the Security Documents or in any report,
certificate, opinion, financial statement or other document furnished in
connection with the Obligations is false or erroneous in any material respect or
any material breach thereof has been committed;

 

  7.4 Obligations. Except as provided in Sections 7.1, 7.2 and 7.3 above, the
default by it in the due observance of any covenant, negative covenant or
agreement to be kept or performed by it under the terms of this Agreement, the
Security Documents or any document now or in the future executed in connection
with any of the Obligations and the lapse of any applicable cure period provided
therein with respect to such default, or, if so defined therein, the occurrence
of any Event of Default or Default (as such terms are defined therein);

 

  7.5 Bankruptcy, etc. It (a) dissolves or is the subject of any dissolution, a
winding up or liquidation; (b) makes a general assignment for the benefit of
creditors; or (c) files or has filed against it a petition in bankruptcy, for a
reorganization or an arrangement, or for a receiver, trustee or similar
creditors’ representative for its property or assets or any part thereof, or any
other proceeding under any federal or state insolvency law, and if filed against
it, the same has not been dismissed or discharged within 60 days thereof;

 

  7.6 Execution, Attachment, Etc. The commencement of any foreclosure
proceedings, proceedings in aid of execution, attachment actions, levies
against, or the filing by any taxing authority of a lien against it or against
any of the Collateral;

 

  7.7 Loss, Theft or Substantial Damage to the Collateral. In addition to the
rights of Lender to deal with proceeds of insurance as provided in the Security
Documents, the loss, theft or substantial damage to any of the Collateral if the
result of such occurrence (singly or in the aggregate) is the failure or
inability to resume substantially normal operation of its business within 30
days after the date of such occurrence;

 

  7.8 Judgments. Unless in Lender’s opinion the judgment is adequately insured
or bonded, the entry of a final judgment for the payment of money involving more
than $500,000 against it and the failure by it to discharge the same, or cause
it to be discharged, within 90 days from the date of the order, decree or
process under which or pursuant to which such judgment was entered, or to secure
a stay of execution pending appeal of such judgment; the entry of one or more
final monetary or non-monetary judgments or orders which, singly or in the
aggregate, does or could reasonably be expected to: (a) cause a material adverse
change in the value of the Collateral or its condition (financial or otherwise),
operations, properties or prospects, (b) have a material adverse effect on its
ability to perform its obligations under this Agreement or the Security
Documents, or (c) have a material adverse effect on the rights and remedies of
Lender under this Agreement, any Note or any Security Document;

 

14



--------------------------------------------------------------------------------

  7.9 Revocation of Guarantee. The revocation or attempted revocation or
limitation in whole or in part of any Guarantee;

 

  7.10 Impairment of Security. (a) The validity or effectiveness of any Security
Document or its transfer, grant, pledge, mortgage or assignment by the party
executing it in favor of Lender is impaired; (b) any party, other than Lender,
to a Security Document asserts that such Security Document is not a legal, valid
and binding obligation of it enforceable in accordance with its terms; (c) the
security interest or lien purporting to be created by any of the Security
Documents ceases to be or is asserted by any party to any Security Document
(other than Lender) not to be a valid, perfected lien subject to no liens other
than liens not prohibited by this Agreement or any Security Document; or (d) any
Security Document is amended, subordinated, terminated or discharged, or any
Person is released from any of its covenants or obligations thereunder, except
to the extent that Lender expressly consents in writing thereto;

 

  7.11 Other Indebtedness of Lender’s Affiliates. A default with respect to any
evidence of Indebtedness by it to any of Lender’s Affiliates, if the effect of
such default is to accelerate the maturity of such Indebtedness or to permit the
holder thereof to cause such Indebtedness to become due prior to the stated
maturity thereof, or if any Indebtedness of it for borrowed money (other than to
Lender pursuant to this Agreement) is not paid when due and payable, whether at
the due date thereof or a date fixed for prepayment or otherwise (after the
expiration of any applicable grace period; and

 

  7.12 Other Indebtedness. A default with respect to any evidence of
Indebtedness in excess of $250,000 by it (other than to Lender or to Lender’s
Affiliate), if the effect of such default is to accelerate the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to the stated maturity thereof, or if any Indebtedness of it in
excess of $250,000 for borrowed money (other than to Lender or to Lender’s
Affiliate) is not paid when due and payable, whether at the due date thereof or
a date fixed for prepayment or otherwise (after the expiration of any applicable
grace period);

 

then immediately upon the occurrence of any of the events described in Section
7.5 and at the option of Lender upon the occurrence of any other Event of
Default, each Loan, each Note and all of the other Obligations immediately will
mature and become due and payable without presentment, demand, protest or notice
of any kind which are hereby expressly waived. After the occurrence of any Event
of Default, Lender is authorized without notice to anyone to offset and apply to
all or any part of the Obligations all moneys, credits and other property of any
nature whatsoever of Borrower now or at any time hereafter in the possession of,
in transit to or from, under the control or custody of, or on deposit with
(whether held by Borrower individually or jointly with another party), Lender or
any of Lender’s Affiliates. The rights and remedies of Lender upon the
occurrence of any Event of Default will include but not be limited to all rights
and remedies provided in the Security Documents and all rights and remedies
provided under applicable law. In furtherance but not in limitation of the
foregoing, upon the occurrence

 

15



--------------------------------------------------------------------------------

of an Event of Default, Lender may refuse to make any further advances under any
revolving credit note included in the Obligations. Borrower waives any
requirement of marshalling of the assets covered by the Security Documents upon
the occurrence of any Event of Default. Upon or at any time after the occurrence
of an Event of Default, Lender may request the appointment of a receiver of the
Collateral. Such appointment may be made without notice, and without regard to
(i) the solvency or insolvency, at the time of application for such receiver, of
the Person or Persons, if any, liable for the payment of the Obligations; or
(ii) the value of the Collateral at such time. Such receiver will have the power
to take possession, control and care of the Collateral and to collect all
accounts resulting therefrom. Notwithstanding the appointment of any receiver,
trustee, or other custodian, Lender will be entitled to the possession and
control of any cash or other instruments at the time held by, or payable or
deliverable under the terms of this Agreement or any Security Documents to
Lender.

 

8. Conditions Precedent.

 

  8.1 At Closing. Lender’s obligation to make the Term Loan is conditioned upon
the receipt by Lender of all documents in form and substance acceptable to
Lender listed on the Closing Memo, except for those specifically listed thereon
as post-closing items.

 

  8.2 Additional Advances. Lender’s obligations to make any Loan and/or any
advance under any Note on any date in the future (to the extent that there are
funds remaining to be disbursed hereunder or under any Note) are subject to the
conditions precedent that:

 

  8.2.1 No Defaults. There does not exist any Event of Default, nor any event
which upon notice or lapse of time or both would constitute an Event of Default.

 

  8.2.2 Accuracy. The representations and warranties contained in this
Agreement, the Security Documents, and in each document listed on the Closing
Memo prepared by Borrower, executed by Borrower or provided by a third party at
the request of Borrower, and in any document delivered in connection therewith
will be true and accurate on and as of such date, except as such warranties and
representations may be affected by (a) this Agreement or transactions
contemplated thereby, and (b) events occurring after the Closing Date as to
those representations and warranties relating to the Current Financial
Statements.

 

  8.2.3 Other Documents. Lender will have received such other documents,
instruments, opinions, certificates, or items of information which it may have
reasonably required in connection with the transactions provided for in this
Agreement.

 

16



--------------------------------------------------------------------------------

  8.3 Borrowing Representations. Each borrowing by Borrower hereunder will
constitute a representation and warranty by Borrower as of the date of such
borrowing that the conditions set forth in Section 8.2 have been satisfied.

 

9. Closing Expenses. Borrower will pay Lender immediately upon the execution of
this Agreement a reasonable sum for expenses and Attorneys’ Fees incurred by
Lender in connection with the preparation, execution and delivery of this
Agreement and the attendant documents and the consummation of the transactions
contemplated hereby together with all: (a) recording fees and taxes; (b) survey,
appraisal and environmental report charges; and (c) title search and title
insurance charges, including any stamp or documentary taxes, charges or similar
levies which arise from the payment made hereunder or from the execution,
delivery or registration or any Security Document or this Agreement. If Borrower
fails to pay such fees, Lender is entitled to disburse such sums as an advance
under any Note.

 

10. Post-Closing Expenses. To the extent Lender incurs any costs or expenses in
protecting or enforcing its rights in the Collateral or observing or performing
any of the conditions or obligations of Borrower or any Guarantor thereunder,
including but not limited to Attorneys’ Fees in connection with litigation,
preparation of amendments or waivers, present or future stamp or documentary
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of any Security Document or this
Agreement, such costs and expenses will be due on demand, will be included in
the Obligations and will bear interest from the incurring or payment thereof at
the Default Rate.

 

11. Representations and Warranties to Survive. All representations, warranties,
covenants, indemnities and agreements made by Borrower herein and in the
Security Documents will survive the execution and delivery of this Agreement,
the Security Documents and the issuance of each Note.

 

12. Environmental Indemnification. Lender will not be deemed to assume any
liability or obligation for loss, damage, fines, penalties, claims or duties to
clean-up or dispose of wastes or materials on or relating to the Property merely
by conducting any inspections of the Property or by obtaining title to the
Property by foreclosure, deed in lieu of foreclosure or otherwise. Borrower,
including its successors and assigns, agrees to remain fully liable and will
indemnify, defend and hold harmless Lender, its directors, officers, employees,
agents, contractors, subcontractors, licensees, invitees, successors and
assigns, from and against any claims, demands, judgments, damages, actions,
causes of action, injuries, administrative orders, liabilities, costs, expenses,
clean-up costs, waste disposal costs, litigation costs, fines, penalties,
damages and other related liabilities arising from (i) the failure of Borrower
to perform any obligation herein required to be performed by Borrower, (ii) the
removal or other remediation of hazardous or toxic substances, hazardous wastes,
pollutants or contaminants, solid waste or petroleum at or from the Property,
(iii) any act or omission, event or circumstance existing or occurring resulting
from or in connection with the ownership, construction, occupancy, operation,
use and/or maintenance of the Property, (iv) any and all claims or proceedings
(whether brought by private party or governmental agency) for bodily injury,
property damage,

 

17



--------------------------------------------------------------------------------

abatement or remediation, environmental damage or impairment and any other
injury or damage resulting from or relating to any hazardous or toxic
substances, hazardous waste, pollutants, contaminants, solid waste, or petroleum
located upon or migrating into, from or through the Property (whether or not any
or all of the foregoing was caused by Borrower or its tenant or subtenant, or a
prior owner of the Property or its tenant or subtenant, or any third party and
whether or not the alleged liability is attributable to the handling, storage,
generation, transportation or disposal of such material or the mere presence of
such material on the Property), and (v) Borrower’s breach of any representation
or warranty contained in this Agreement. Without limitation, the foregoing
indemnities will apply to Lender with respect to claims, demands, losses,
damages (including consequential damages), liabilities, causes of action,
judgements, penalties, costs and expenses (including reasonable attorneys’ fees
and court costs) which in whole or in part are caused by or arise out of the
negligence of Lender. Such indemnity, however, will not apply to Lender to the
extent the subject of the indemnification is caused by or arises out of the
gross negligence or willful misconduct of Lender. All environmental
representations, warranties, covenants, and indemnities will continue
indefinitely and may not be cancelled or terminated except by a writing signed
by Lender specifically referring to this Section. Notwithstanding anything
contained to the contrary in this Agreement, any Note, the Security Documents,
or any other document evidencing or securing the Obligations, the provisions of
this Section will survive the termination or expiration of the Obligations, the
full repayment of the Obligations, or the acquiring of title by Lender or its
successors and assigns by foreclosure, deed in lieu of foreclosure or otherwise,
and will be fully enforceable against Borrower and its successors and assigns.
The provisions of this Section will constitute a separate undertaking by
Borrower and will be an inducement to Lender in extending the Obligations to
Borrower. The provisions of this Section will not be subject to any
anti-deficiency or similar laws.

 

13. Definitions. For purposes hereof:

 

  13.1 Each accounting term not defined or modified herein will have the meaning
given to it under generally accepted accounting principles in effect on the
Closing Date.

 

  13.2 “Adjusted EBITDA” will have the meaning given such term in the Bank Group
Credit Agreement.

 

  13.3 “Affiliate” will mean any Person under common control or having similar
equity holders owning at least ten percent (10%) thereof, whether such common
control is direct or indirect. All of a Person’s direct or indirect parent
corporations, partners, Subsidiaries, and the officers, shareholders, members,
directors and partners of any of the foregoing and persons related by blood or
marriage to any of the foregoing will be deemed to be such Person’s Affiliates
for purposes of this Agreement.

 

  13.4 “Attorneys’ Fees” will mean the reasonable value of the services (and all
costs and expenses related thereto) of the attorneys (and all paralegals and
other staff employed by such attorneys) employed by Lender from time to time to:
(i) take

 

18



--------------------------------------------------------------------------------

any action in or with respect to any suit or proceedings (bankruptcy or
otherwise) relating to the Collateral or this Agreement; (ii) protect, collect,
lease or sell, any of the Collateral; (iii) attempt to enforce any lien on any
of the Collateral or to give any advice with respect to such enforcement; (iv)
enforce any of Lender’s rights to collect any of the Obligations; (v) give
Lender advice with respect to this Agreement, including but not limited to
advice in connection with any default, workout or bankruptcy; (vi) prepare any
amendments, restatements, amendments or waivers to this Agreement or any of the
documents executed in connection with any of the Obligations.

 

  13.5 “Bank Group Credit Agreement” will mean the Fifth Amended and Restated
Credit, Reimbursement and Security Agreement dated as of July 12, 2002 among
Borrower, certain Subsidiaries of Borrower party thereto, the lenders identified
therein (including Lender), PNC Bank, National Association, as agent for the
lenders, and PNC Capital Markets, Inc., as the lead arranger, as amended,
supplemented, restated, or otherwise modified from time to time.

 

  13.6 “Business Day” will mean any day excluding Saturday, Sunday and any other
day on which banks are required or authorized to close in Ohio.

 

  13.7 “Closing” will mean the execution and delivery of the documents listed on
the Closing Memo.

 

  13.8 “Closing Date” will mean the date on which this Agreement is executed.

 

  13.9 “Closing Memo” will mean the Closing Memorandum between Borrower and
Lender in connection with the transactions represented by this Agreement.

 

  13.10 “Code” will mean the Internal Revenue Code of 1986, as amended from time
to time.

 

  13.11 “Collateral” will mean any property, real or personal, tangible or
intangible, now or in the future securing the Obligations, including but not
limited to the property covered by the Security Documents.

 

  13.12 “Compliance Certificate” will mean the Compliance Certificate in the
form delivered to Borrower by Lender in connection with the Closing.

 

  13.13 “Current Financial Statements” will mean the following financial
statements with respect to Borrower and its Subsidiaries: (a) the audited
balance sheet dated March 31, 2003 and statement of profit, loss and surplus for
the fiscal year ended March 31, 2003; and (b) the internally prepared balance
sheet dated September 30, 2003 and statement of profit, loss and surplus for the
period March 31, 2003 through September 30, 2003. For the purposes of any future
date on which the representations and warranties contained in Section 4 are
deemed to be remade, the most current financial statements with respect to
Borrower and its Subsidiaries delivered to Lender pursuant to Section 5 will be
deemed the “Current Financial Statements.”

 

19



--------------------------------------------------------------------------------

  13.14 “Default Rate” will mean 2% per annum plus the highest rate of interest
that would otherwise be in effect under any Note, but not more than the highest
rate permitted by applicable law.

 

  13.15 “Default” will mean any event or condition that with the passage of time
or giving of notice, or both, would constitute an Event of Default.

 

  13.16 “Disclosure Schedule” will mean the Disclosure Schedule delivered by
Borrower to Lender in connection with the Closing.

 

  13.17 “Environmental Report” will mean the environmental site assessment of
the Property delivered to Lender in connection with the Closing.

 

  13.18 “ERISA Affiliate” will mean any trade or business (whether or not
incorporated) that is a member of a group of which Borrower is a member and
which is treated as a single employer under Section 414 of the Code.

 

  13.19 “ERISA” will mean the Employee Retirement Income Security Act of 1974,
or any successor statute, as amended from time to time.

 

  13.20 “Event of Default” will mean any of the events listed in Section 7.

 

  13.21 “Fixed Charge Coverage Ratio” will mean for Borrower and its
Subsidiaries on a consolidated basis the ratio of Adjusted EBITDA to Fixed
Charges.

 

  13.22 “Fixed Charges” will mean for any period of determination the sum of
interest expense, scheduled principal payments on long-term debt, scheduled
payments under capital leases, income taxes paid, dividends and distributions to
shareholders, and Unfunded Capital Expenditures, in each case of Borrower and
its Subsidiaries for such period determined and consolidated in accordance with
generally accepted accounting principles.

 

  13.23 “Guarantees” will mean the guarantees of all or any part of the
Obligations, now existing or hereafter arising, including but not limited to
those listed on the Closing Memo, whether on a full, limited or non-recourse
basis and such term will include any Person that hypothecates or otherwise
pledges any property to Lender in connection with any of the Obligations and
will include any amendments thereto and restatements thereof.

 

  13.24 “Guarantor(s)” will mean any Persons that now or in the future deliver
one or more Guarantees to Lender.

 

  13.25 “Hazardous Wastes”, “hazardous substances” and “pollutants or
contaminants” will mean any substances, waste, pollutant or contaminant now or
hereafter included with any respective terms under any now existing or hereafter
enacted or amended federal, state or local statute, ordinance, code or
regulation, including but not limited to the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq.
(“CERCLA”).

 

20



--------------------------------------------------------------------------------

  13.26 “Indebtedness” will mean, without duplication: (i) all obligations
(including capitalized lease obligations) which in accordance with generally
accepted accounting principles would be shown on a balance sheet as a liability;
(ii) all obligations for borrowed money or for the deferred purchase price of
property or services; and (iii) all guarantees, reimbursement, payment or
similar obligations, absolute, contingent or otherwise, under acceptance, letter
of credit or similar facilities.

 

  13.27 “Lender’s Affiliate” will mean any Person under common control or having
similar equity holders owning at least ten percent (10%) thereof with Lender,
whether such common control is direct or indirect. All of Lender’s direct or
indirect parent corporations, sister corporations, and subsidiaries will be
deemed to be a Lender’s Affiliate for purposes of this Agreement.

 

  13.28 “Loan(s)” will mean any and all advances of funds under this Agreement
or any of the Notes.

 

  13.29 “Multiemployer Plan” will mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate (other than
one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

  13.30 “Note(s)” will mean any note, now or in the future, between Borrower and
Lender, and will include any amendments made thereto and restatements thereof,
extensions and replacements.

 

  13.31 “Obligations” will mean and include all loans, advances, debts,
liabilities, obligations, covenants and duties owing to Lender or any of
Lender’s Affiliates, from Borrower of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, including
but not limited to those arising under: (i) this Agreement, (ii) any
International Swaps and Derivatives Association Master Agreement (“Master
Agreement”), and including each Transaction (as such term is defined in the
Master Agreement), as confirmed in the applicable confirmation of each such
Transaction, (iii) any obligation of Borrower to Lender or any Lender’s
Affiliate under any other interest rate swap, cap, collar, floor, option,
forward, or other type of interest rate protection, foreign exchange or
derivative transaction agreement, (iv) each Note, and (v) any other agreement,
instrument or document, whether or not for the payment of money, whether arising
by reason of an extension of credit, opening of a letter of credit, loan,
guaranty, indemnification or in any other manner, whether direct or indirect
(including those acquired by assignment, participation, purchase, negotiation,
discount or otherwise), absolute or contingent, joint or several, due or to
become due, now existing or hereafter arising and whether or not contemplated by
Borrower or Lender or any Lender’s Affiliate on the Closing Date; and as to all
of the foregoing, including any amendments, modifications, or superceding

 

21



--------------------------------------------------------------------------------

documents to each of the foregoing; and all charges, expenses, fees, including
but not limited to Attorneys’ Fees, and any other sums chargeable to Borrower
under any of the Obligations.

 

  13.32 “PBGC” will mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.

 

  13.33 “Permitted Liens” will mean:

 

  13.33.1 liens securing the payment of taxes, either not yet due or the
validity of which is being contested in good faith by appropriate proceedings,
and as to which Borrower has set aside on its books adequate reserves to the
extent required by generally accepted accounting principles;

 

  13.33.2 deposits under workers’ compensation, unemployment insurance and
social security laws, or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds in the ordinary course of business;

 

  13.33.3 liens imposed by law, such as carrier’s, warehousemen’s or mechanics’
liens, incurred by Borrower in good faith in the ordinary course of business,
and liens arising out of a judgment or award against Borrower with respect to
which Borrower will currently be prosecuting an appeal, a stay of execution
pending such appeal having been secured;

 

  13.33.4 liens in favor of Lender;

 

  13.33.5 reservations, exceptions, encroachments and other similar title
exceptions or encumbrances affecting real properties, provided such do not
materially detract from the use or value thereof as used by the owner thereof;

 

  13.33.6 attachment, judgment, and similar liens provided that execution is
effectively stayed pending a good faith contest;

 

  13.33.7 liens by a bank on deposit accounts of Borrower at such bank that
arise by operation of law, and that are otherwise in compliance with the terms
of this Agreement; and

 

  13.33.8 liens permitted by the Bank Group Credit Agreement.

 

  13.34 “Person” will mean an individual, a corporation, a limited liability
company, an association, a partnership, a trust or estate, a joint stock
company, an unincorporated organization, a joint venture, a government (foreign
or domestic), any agency or political subdivisions thereof, or any other entity.

 

22



--------------------------------------------------------------------------------

  13.35 “Plan” will mean any pension plan subject to the provisions of Title IV
of ERISA or Section 412 of the Code and which is maintained for employees of
Borrower or any ERISA Affiliate.

 

  13.36 “Prime Rate” will mean the rate per annum established by Lender from
time to time based on its consideration of various factors, including money
market, business and competitive factors, and it is not necessarily Lender’s
most favored interest rate. Subject to any maximum or minimum interest rate
limitations specified herein or by applicable law, if and when the Prime Rate
changes, then in each such event, the rate of interest payable under this
Agreement, any Note, the Security Documents or any other document evidencing the
Obligations that is tied to the Prime Rate will change automatically without
notice effective the date of such changes.

 

  13.37 “Reportable Event” will mean any reportable event as defined in Section
4043(b) of ERISA or the regulations issued thereunder with respect to a Plan
(other than a Plan maintained by an ERISA Affiliate which is considered an ERISA
Affiliate only pursuant to subsection (m) or (o) of Code Section 414).

 

  13.38 “Security Documents” will mean the agreements, pledges, mortgages,
guarantees, or other documents delivered by Borrower, any Guarantor or any other
Person to Lender or Lender’s Affiliate previously, now or in the future to
encumber the Collateral in favor of Lender or Lender’s Affiliate, including but
not limited to those listed on the Closing Memo, and all amendments thereto and
restatements thereof.

 

  13.39 “Subsidiaries” means a corporation of which shares of stock having
ordinary voting power (other than stock having such power only by reason of the
happening of a contingency) to elect a majority of the Board of Directors or
other managers of such corporation are at the time owned, or the management of
which is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by Borrower.

 

  13.40 “Subordinated Debt” means any other debt (i) which is subordinated to
Lender, pursuant to a subordination agreement in form and substance acceptable
to Lender and (ii) that Lender has consented in writing to being incurred by
Borrower in accordance with the terms of this Agreement.

 

  13.41 “Tangible Net Worth” at any particular time, with respect to any
particular Person, will mean (i) the sum of the amounts appearing on the balance
sheet of such Person as (a) the stated value of all outstanding stock and (b)
capital, paid-in and earned surplus; less (ii) the sum of (a) the deficit in any
surplus or capital account, including treasury stock, (b) any amounts at which
shares of the capital stock of such Person appear on the asset side of such
balance sheet, and (c) any amounts by which patents, trademarks, trade names,
organizational expenses and other intangible items of similar nature and
goodwill appear on the asset side of such balance sheet, all as of the last day
of the month previous to such particular

 

23



--------------------------------------------------------------------------------

time. In calculating Tangible Net Worth, FASB 87 pension adjustments after
Fiscal Year end 1994 will be excluded. Tangible Net Worth will not be increased
by any conversion of shares or other changes in any of the capital accounts that
do not result in a cash equity infusion to Borrower.

 

  13.42 “Unfunded Capital Expenditures” shall mean any capital expenditures
utilizing funds other than funds borrowed (i) under the Bank Group Credit
Agreement or (ii) from Lender under this Agreement.

 

  13.43 “Withdrawal Liability” will mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

  13.44 All other terms contained in this Agreement and not otherwise defined
herein will, unless the context indicates otherwise, have the meanings provided
for by the Uniform Commercial Code of the State of Ohio to the extent the same
are defined therein.

 

14. General.

 

  14.1 Indemnity. Borrower will indemnify, defend and hold harmless Lender, its
directors, officers, counsel and employees, from and against all claims,
demands, liabilities, judgments, losses, damages, costs and expenses, joint or
several (including all accounting fees and Attorneys’ Fees reasonably incurred),
that Lender or any such indemnified party may incur arising under or by reason
of this Agreement or any act hereunder or with respect hereto or thereto
including but not limited to any of the foregoing relating to any act, mistake
or failure to act in perfecting, maintaining, protecting or realizing on any
collateral or lien thereon except the willful misconduct or gross negligence of
such indemnified party. Without limiting the generality of the foregoing,
Borrower agrees that if, after receipt by Lender of any payment of all or any
part of the Obligations, demand is made at any time upon Lender for the
repayment or recovery of any amount or amounts received by Borrower in payment
or on account of the Obligations and Lender repays all or any part of such
amount or amounts by reason of any judgment, decree or order of any court or
administrative body, or by reason of any settlement or compromise of any such
demand, this Agreement will continue in full force and effect and Borrower will
be liable, and will indemnify, defend and hold harmless Lender for the amount or
amounts so repaid. The provisions of this Section will be and remain effective
notwithstanding any contrary action which may have been taken by Borrower in
reliance upon such payment, and any such contrary action so taken will be
without prejudice to Lender’s rights under this Agreement and will be deemed to
have been conditioned upon such payment having become final and irrevocable. The
provisions of this Section will survive the expiration or termination of this
Agreement.

 

  14.2 Continuing Agreement. This Agreement is and is intended to be a
continuing agreement and will remain in full force and effect until each Loan is
finally and irrevocably paid in full and this Agreement is terminated by a
writing signed by Lender specifically terminating this Agreement.

 

24



--------------------------------------------------------------------------------

  14.3 No Third Party Beneficiaries. Nothing express or implied herein is
intended or will be construed to confer upon or give any Person, other than the
parties hereto, any right or remedy hereunder or by reason hereof.

 

  14.4 No Partnership or Joint Venture. Nothing contained herein or in any of
the agreements or transactions contemplated hereby is intended or will be
construed to create any relationship other than as expressly stated herein or
therein and will not create any joint venture, partnership or other
relationship.

 

  14.5 Waiver. No delay or omission on the part of Lender to exercise any right
or power arising from any Event of Default will impair any such right or power
or be considered a waiver of any such right or power or a waiver of any such
Event of Default or an acquiescence therein, nor will the action or nonaction of
Lender in case of such Event of Default impair any right or power arising as a
result thereof or affect any subsequent default or any other default of the same
or a different nature. No disbursement of any Loan hereunder will constitute a
waiver of any of the conditions to Lender’s obligation to make further
disbursements; nor, if Borrower is unable to satisfy any such condition, will
any such disbursement have the effect of precluding Lender from thereafter
declaring such inability to be an Event of Default.

 

  14.6 Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder will be in writing and will be
conclusively deemed to have been received by a party hereto and to be effective
if delivered personally to such party, or sent by telex, telecopy (followed by
written confirmation) or other telegraphic means, or by overnight courier
service, or by certified or registered mail, return receipt requested, postage
prepaid, addressed to such party at the address set forth below or to such other
address as any party may give to the other in writing for such purpose:

 

To Borrower:

  Multi-Color Corporation     425 Walnut Street, Suite 1300     Cincinnati, Ohio
45202     Attn: Vice President-Finance & CFO

To Lender:

  KeyBank National Association     580 Walnut Street     Cincinnati, Ohio 45202
    Attn: Commercial Banking

 

All such communications, if personally delivered, will be conclusively deemed to
have been received by a party hereto and to be effective when so delivered, or
if sent by telex, telecopy or telegraphic means, on the day on which
transmitted, or if sent by overnight courier service, on the day after deposit
thereof with such service, or if sent by certified or registered mail, on the
third business day after the day on which deposited in the mail.

 

25



--------------------------------------------------------------------------------

  14.7 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of Borrower and Lender and their respective successors and assigns;
provided, however, that Borrower may not assign this Agreement in whole or in
part without the prior written consent of Lender and Lender at any time may
assign this Agreement in whole or in part.

 

  14.8 Modifications. This Agreement, each Note, the Security Documents, and the
documents listed on the Closing Memo, constitute the entire agreement of the
parties and supersede all prior agreements and understandings regarding the
subject matter of this Agreement, including but not limited to any proposal or
commitment letters. No modification or waiver of any provision of this
Agreement, any Note, any of the Security Documents or any of the documents
listed on the Closing Memo, nor consent to any departure by Borrower therefrom,
will be established by conduct, custom or course of dealing; and no
modification, waiver or consent will in any event be effective unless the same
is in writing and specifically refers to this Agreement, and then such waiver or
consent will be effective only in the specific instance and for the purpose for
which given. No notice to or demand on Borrower in any case will entitle
Borrower to any other or further notice or demand in the same, similar or other
circumstance.

 

  14.9 Remedies Cumulative. No single or partial exercise of any right or remedy
by Lender will preclude any other or further exercise thereof or the exercise of
any other right or remedy. All remedies hereunder and in any instrument or
document evidencing, securing, guaranteeing or relating to any Loan or now or
hereafter existing at law or in equity or by statute are cumulative and none of
them will be exclusive of the others or any other remedy. All such rights and
remedies may be exercised separately, successively, concurrently, independently
or cumulatively from time to time and as often and in such order as Lender may
deem appropriate.

 

  14.10 Illegality. If fulfillment of any provision hereof or any transaction
related hereto or of any provision of any Note or Security Document, at the time
performance of such provision is due, involves transcending the limit of
validity prescribed by law, then ipso facto, the obligation to be fulfilled will
be reduced to the limit of such validity; and if any clause or provisions herein
contained other than the provisions hereof pertaining to repayment of the
Obligations operates or would prospectively operate to invalidate this Agreement
in whole or in part, then such clause or provision only will be void, as though
not herein contained, and the remainder of this Agreement will remain operative
and in full force and effect; and if such provision pertains to repayment of the
Obligations, then, at the option of Lender, all of the Obligations of Borrower
to Lender will become immediately due and payable.

 

26



--------------------------------------------------------------------------------

  14.11 Gender, etc. Whenever used herein, the singular number will include the
plural, the plural the singular and the use of the masculine, feminine or neuter
gender will include all genders.

 

  14.12 Headings. The headings in this Agreement are for convenience only and
will not limit or otherwise affect any of the terms hereof.

 

  14.13 Time. Time is of the essence in the performance of this Agreement.

 

  14.14 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed will be deemed to be an original and all of which taken
together will constitute one and the same agreement. Any party so executing this
Agreement by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.

 

  14.15 Governing Law. This Agreement has been delivered and accepted at and
will be deemed to have been made at Cincinnati, Ohio and will be interpreted and
the rights and liabilities of the parties hereto determined in accordance with
the laws of the State of Ohio, without regard to conflict of laws principles.

 

  14.16 Jurisdiction. Borrower hereby irrevocably agrees and submits to the
exclusive jurisdiction of any state or federal court located within Hamilton
County, Ohio, or, at the option of Lender in its sole discretion, of any state
or federal court(s) located within any other county, state or jurisdiction in
which Lender at any time or from time to time chooses in its sole discretion to
bring an action or otherwise exercise a right or remedy, and Borrower waives any
objection based on forum non conveniens and any objection to venue of any such
action or proceeding.

 

  14.17 Waiver of Jury Trial. The parties hereto each waive any right to trial
by jury in any action or proceeding relating to this Agreement, the Security
Documents, the Obligations, the Collateral, or any actual or proposed
transaction or other matter contemplated in or relating to any of the foregoing.

 

[signature page follows]

 

27



--------------------------------------------------------------------------------

Executed as of November 7, 2003.

 

MULTI-COLOR CORPORATION

By:

 

/s/ Dawn H. Bertsche

--------------------------------------------------------------------------------

   

Dawn H. Bertsche

   

Vice President-Finance & CFO

KEYBANK NATIONAL ASSOCIATION

By:

 

/s/ Louis A. Fender

--------------------------------------------------------------------------------

   

Louis A. Fender

   

Senior Vice President

 

28